Exhibit 10.1
 
EXECUTION COPY
 
 
FIRST AMENDMENT TO GLOBAL TRANSACTION AGREEMENT
 
This First Amendment to Global Transaction Agreement (this “Amendment”) is
entered into as of May 12, 2011, and is made by and among Blueknight Energy
Partners G.P., L.L.C., a Delaware limited liability company (the “General
Partner”), Blueknight Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”), and Blueknight Energy Holding, Inc., a Delaware corporation
(“Vitol”), and CB-Blueknight, LLC, a Delaware limited liability company
(“Charlesbank”, and together with Vitol, the “Purchasers”).  The General
Partner, the Partnership, Charlesbank and Vitol are each sometimes referred to
individually as “Party” and collectively as the “Parties”.  Capitalized terms
used in this Amendment and not defined herein shall have the meaning ascribed to
such terms in the Global Transaction Agreement (as defined below).
 
R E C I T A L S:
 
WHEREAS, the Parties entered into that certain Global Transaction Agreement on
October 25, 2010 (the “Global Transaction Agreement”) pursuant to which the
Partnership effected a refinancing of its existing debt and a recapitalization
of the Partnership’s securities; and
 
WHEREAS, in accordance with Section 8.9 of the Global Transaction Agreement, the
Parties desire to amend the Global Transaction Agreement in certain respects.
 
NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows: 
 
Section 1. Amendment.
 
1.1 Section 1.1 of the Global Transaction Agreement is hereby amended by
inserting the following definitions therein in the proper alphabetical order:
 
“Eight Quarter Period” means the eight-quarter period beginning with the quarter
in which the Unitholder Approval Date occurs.
 
“Operating Surplus” has the meaning given to such term in the Third Amended and
Restated Partnership Agreement.
 
“Per Preferred Unit Repurchase Price” means an amount equal to $6.50 plus (i)
the amount of any accrued arrearages per Preferred Unit and (ii) the amount of
any pro rata distribution per Preferred Unit for the portion of a quarter prior
to the date of repurchase of such units.
 
“Preferred Unit Conversion Amendments” means the following amendments to the
Third Amended and Restated Partnership Agreement (capitalized terms used in this
definition and not otherwise defined in this Agreement having the meanings
ascribed to them in the Third Amended and Restated Partnership Agreement):
 

 
1
 
 

(a)  amend Section 1.1 of the Third Amended and Restated Partnership Agreement
to delete the definition of “Special Distribution”;
 
(b)  amend and restate the Third Amended and Restated Partnership Agreement to
provide that instead of being convertible at the option of the holder of the
Preferred Units at anytime after the earlier of the second Business Day
following the Record Date of the Special Distribution or the eleventh Business
Day following the Termination Date, the Preferred Units will be convertible at
the option of the holder beginning on the eleventh Trading Day after the date of
the Unitholder Meeting;
 
(c)  amend and restate Section 5.12(c)(ii)(A) of the Third Amended and Restated
Partnership Agreement in its entirety (and any other section of the Third
Amended and Restated Partnership Agreement affected by such amendment) to
provide that the Preferred Units will be convertible into Common Units in whole
or in part at the option of the Partnership if at any time a number of Preferred
Units equal to 50% or more of:
 
(i) the aggregate number of Preferred Units issued on the Series A Issuance
Date, plus
 
(ii) the aggregate number of Preferred Units, if any, issued at or prior to such
time upon conversion of the Convertible Debentures,  less
 
(iii) the number of Repurchased Preferred Units (if the number of Repurchase
Preferred Units has been determined as of or prior to such time),
 
have been converted into Common Units pursuant to Section 5.12(c)(i) of the
Third Amended and Restated Partnership Agreement and there are no Series A
Cumulative Distribution Arrearages (as defined in the Third Amended and Restated
Partnership Agreement);
 
(d)  amend and restate the Third Amended and Restated Partnership Agreement to
provide that in addition to the Partnership’s current rights to convert the
Preferred Units into Common Units, the Preferred Units will also be convertible
in whole or in part at the option of the Partnership at any time on or after 5
years from the Series A Issuance Date if (i) the daily volume-weighted average
trading price of the Common Units is greater than 130% of the Conversion Price
for twenty out of the trailing thirty Trading Days ending two Trading Days
before the Partnership furnishes notice of conversion and (ii) the average
trading volume of Common Units has exceeded 20,000 Common Units for twenty out
of the trailing thirty Trading Days ending two Trading Days before the
Partnership furnishes notice of conversion; and
 
(e)  amend and restate the first sentence of Section 5.12(c)(iii) of Third
Amended and Restated Partnership Agreement to provide that the conversion of
Series A Preferred Units shall become effective (i) in the case of Series A
Preferred Units that are being converted pursuant to Section 5.12(c)(i) of the
Third Amended and Restated Partnership Agreement, as of the last day of the
Quarter in which the relevant notice of conversion is delivered by the
applicable Unitholder and (ii) in the case of Series A Preferred Units that are
being converted pursuant to Section 5.12(c)(ii) of the Third Amended and
Restated Partnership Agreement, as of the date that the notice of conversion is
delivered by the Partnership.
 

 
2
 
 

“Repurchased Preferred Units” means a number of Preferred Units (rounded down to
the nearest whole Preferred Unit) equal to: (i) the amount of proceeds from the
Rights Offering in excess of the proceeds used pursuant to Section 4.4(g)(i) and
Section 4.4(g)(ii) of this Agreement, provided that the amount determined
pursuant to this clause (i) shall not exceed $22 million, (ii) divided by the
Per Preferred Unit Repurchase Price.
 
 “Senior Securities” means any Limited Partner Interest (as defined in the Third
Amended and Restated Partnership Agreement) that ranks senior in right of
distribution or liquidation to the Common Units.
 
“Senior Security Restriction Period ” means the period beginning with the
Unitholder Approval Date and ending on June 30, 2015.”


1.2 Section 1.1 of the Global Transaction Agreement is hereby amended by
amending and restating in its entirety the following definition therein:
 
“Unitholder Proposals” means the following proposals to be presented at the
Unitholder Meeting:


(a)  approval to amend the Third Amended and Restated Partnership Agreement to
reset (i) the Minimum Quarterly Distribution to $0.11 per unit per quarter from
$0.3125 per unit per quarter, (ii) the First Target Distribution to $0.1265 per
unit per quarter from $0.3594 per unit per quarter, (iii) the Second Target
Distribution to $0.1375 per unit per quarter from $0.3906 and (iv) the Third
Target Distribution to $0.1825 per unit per quarter from $0.4688 per unit per
quarter, each effective as of the first day of the quarter during which the
Unitholder Approval Date occurs;
 
(b)  approval of the waiver of the Cumulative Common Unit Arrearage due and
owing through and including the quarter in which the Unitholder Approval Date
occurs;
 
(c)  approval to amend the Third Amended and Restated Partnership Agreement to
remove provisions in the Third Amended and Restated Partnership Agreement
relating to the Subordinated Units, including concepts such as a Subordination
Period (and any provisions that expressly apply only during the Subordination
Period, such as Section 6.4(a)) and Common Unit Arrearage, in connection with
the transfer to the Partnership, and the Partnership’s subsequent cancellation,
of all of the Partnership’s outstanding Subordinated Units;
 
(d)  approval to amend the Third Amended and Restated Partnership Agreement to
provide that no distributions of Operating Surplus shall accrue or be paid to
the holders of the Incentive Distribution Rights in respect of such Incentive
Distribution Rights during the Eight Quarter Period;
 

 
3
 
 

(e)  approval to amend the Third Amended and Restated Partnership Agreement to
provide that during the Senior Security Restriction Period, the Partnership will
not issue any Senior Securities without the consent of the holders of at least a
majority of the Outstanding Common Units (excluding the Common Units held by the
General Partner and its Affiliates and excluding any Senior Securities that are
convertible into Common Units); provided that the Partnership may issue an
unlimited number of Senior Securities during the Senior Security Restriction
Period without obtaining such consent if (i) such issuances are made in
connection with the conversion of the Convertible Debentures or the consummation
of the Rights Offering, (ii) such issuances are made upon conversion or exchange
of Senior Securities issued after the Unitholder Approval Date into or for
Senior Securities of equal rank, but only if the total amount of available cash
required to pay the aggregate Minimum Quarterly Distribution on all Common Units
and Senior Securities does not increase as a result of the conversion or
exchange, (iii) such issuances are made in connection with the combination or
subdivision of any class of Senior Securities, (iv) such issuances are made in
connection with an acquisition or expansion capital improvement that increases
estimated pro forma Adjusted Operating Surplus (less estimated pro forma
distributions on Series A Preferred Units and on any other Senior Securities) on
a per-Common Unit basis, as determined in good faith by the General Partner, as
compared to actual Adjusted Operating Surplus (less actual distributions on
Series A Preferred Units and on any other Senior Securities) on a per-Common
Unit basis or (v) the net proceeds of such issuances are used to repay
indebtedness of the Partnership or its Subsidiaries; provided, however, that in
the case of subsection (v) such new securities may not be issued to an Affiliate
of the General Partner unless the cost to service any new indebtedness that the
Partnership determines that it could issue to retire existing indebtedness (with
the General Partner’s determination being conclusive) is greater than the
distribution obligations associated with the Senior Securities issued in
connection with its retirement and one or more of the following conditions are
also met: (A) the indebtedness that is being repaid matures within 12 months of
such repayment, or (B) such indebtedness has experienced a default or event of
default (even if the lenders of such indebtedness have agreed to forebear or
waive such default or event of default) or (C) the General Partner expects to
experience a default or event of default under such indebtedness within six
months of such repayment (with the General Partner’s determination being
conclusive); and
 
(f)    approval of paragraphs (d) and (e) of the definition of Preferred Unit
Conversion Amendments.


1.3 The Global Transaction Agreement is hereby amended by deleting (i) the
following definitions set forth in Section 1.1 of the Global Transaction
Agreement and (ii) each reference to the following defined terms in the Global
Transaction Agreement:
 
“Additional Private Placement” has the meaning given such term in Section
4.2(a).



 
4
 
 

“Additional Private Placement Closing Date” has the meaning given such term in
Section 4.2(b)(i).


“Additional Purchased Units” has the meaning given such term in Section 4.2(a).


“Special Distribution” means the distribution to be declared by the Partnership
in accordance with the terms of this Agreement in favor of the holders of the
Common Units in the amount of $0.78 per Common Unit.”
 
1.4 Schedule II to the Global Transaction Agreement is hereby amended and
restated in its entirety as follows:
 
“[N/A.]”
 
1.5 Section 4.1 of the Global Transaction Agreement is hereby amended and
restated in its entirety as follows:
 
“4.1  Amendment to Third Amended and Restated Partnership Agreement.
 
(a)  Amendment.  The General Partner shall amend the Third Amended and Restated
Partnership Agreement to reflect (i) the approval of the Unitholder Proposals
and (ii) the Preferred Unit Conversion Amendments.
 
(b)  Approval by the Holders of the Preferred Units.  Each of the Purchasers, in
its respective capacity as a holder of the Preferred Units, hereby agrees that
its execution of this Agreement constitutes its authorization and approval of
the Preferred Unit Conversion Amendments and the transactions set forth in
Section 4.1(a) above.
 
1.6 Section 4.2 of the Global Transaction Agreement is hereby amended and
restated in its entirety as follows:
 
“[Reserved.]”


1.7 Section 4.3 of the Global Transaction Agreement is hereby amended and
restated in its entirety as follows:
 
“[Reserved.]”
 
1.8 Section 4.4 of the Global Transaction Agreement is hereby amended by adding
the following subsection (g) at the end of such section:
 
“(g)  The Partnership shall use the proceeds from the Rights Offering as
follows: (i) first, to pay for any and all expenses relating to conducting the
Rights Offering, (ii) second, to redeem the Convertible Debentures for an amount
equal to the principal amount of such Convertible Debentures plus any interest
payable thereon (such redemption to be pro rata among the Purchasers if the net
proceeds from the Rights Offering are less than the amount required to redeem
such Convertible Debentures in full), (iii) third, to repurchase, on a pro rata
basis, the Repurchased Preferred Units from Vitol and Charlesbank and (iv)
thereafter, for general partnership purposes.”
 

 
5
 
 

1.9 Section 4.4(a) of the Global Transaction Agreement is hereby amended by
changing “.5310” therein to “.5412”.
 
1.10 A new Section 4.5 is hereby added to the Global Transaction Agreement
(including the relevant insertion of such section in the Table of Contents) and
shall read as follows:
 
“4.5   Cancellation of the Subordinated Units.
 
(a)  Transfer and Cancellation of the Subordinated Units.  Effective as of the
Unitholder Approval Date, (i) pursuant to an agreement in the form attached
hereto as Exhibit D or in such other form as the Parties may mutually agree, the
Purchasers shall transfer all outstanding Subordinated Units free and clear of
any Liens to the Partnership and (ii) the Partnership shall cancel such
Subordinated Units.
 
(b)  Approval by the Holders of the Subordinated Units.  Each of the Purchasers,
in its respective capacity as a holder of the Subordinated Units, hereby agrees
that its execution of this Agreement constitutes its authorization and approval
of the transactions set forth in Section 4.5(a) above.”
 
1.11 A new Section 4.6 is hereby added to the Global Transaction Agreement
(including the relevant insertion of such section in the Table of Contents) and
shall read as follows:
 
“4.6   Repurchase of Preferred Units.  Promptly following the completion of the
Rights Offering, each Purchaser shall transfer to the Partnership 50% of the
Repurchased Preferred Units free and clear of any Liens in exchange for the Per
Preferred Unit Repurchase Price multiplied by the number of Repurchased
Preferred Units such Purchaser transferred to the Partnership.”
 
1.12 The first sentence of Section 5.1 of the Global Transaction Agreement is
hereby amended and restated in its entirety as follows:
 
“The Partnership will undertake to file the Registration Statement with the SEC
as promptly as reasonably practicable after the date hereof.”
 
Section 2. Representations and Warranties of the Partnership.  The Partnership
hereby represents and warrants to the Purchasers as follows:
 
2.1 Organization, Standing and Authority.  Each of the Partnership and its
subsidiaries (i) is a corporation, limited partnership or limited liability
company incorporated, organized or formed, as the case may be, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
organization or formation and has all requisite entity power and authority to
own, operate and lease its properties and to carry on its business as now
conducted, (ii) is duly qualified to do business, and is in good standing, in
each of the jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified and (iii) has in effect
all federal, state, local and foreign governmental authorizations and permits
necessary for it to own or lease its properties and assets and to carry on its
business as it is now conducted; except, in the instance of clauses (ii) and
(iii) above, where the failure to be so qualified or in good standing, or to
have in effect all such governmental authorizations and permits would not,
individually or in the aggregate, have a Material Adverse Effect.
 

 
6
 
 

2.2 Authority.  This Amendment and the matters contemplated hereby have been
authorized by all necessary corporate, partnership and limited liability company
action, and this Amendment has been duly executed and delivered and is, and the
Global Transaction Agreement as amended by this Amendment is, a legal, valid and
binding agreement of the Partnership and the General Partner, as applicable,
enforceable in accordance with its terms (except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar Laws of general applicability relating to or
affecting creditors’ rights or by general equity principles).
 
2.3 No Default.  Except as would not have a Material Adverse Effect and as
contemplated by this Amendment, the execution, delivery and performance of this
Amendment, and the performance of the Global Transaction Agreement as amended by
this Amendment,  does not and will not (i) constitute a breach or violation of,
or result in a default (or an event that, with notice or lapse of time or both,
would become a default) under, or result in the termination or in a right of
termination or cancellation of, or accelerate the performance required by, any
note, bond, mortgage, indenture, deed of trust, license, franchise, lease,
contract, agreement, joint venture or other instrument or obligation to which
the Partnership or any of its subsidiaries is a party or by which it or any of
its subsidiaries or properties is subject or bound, (ii) constitute a breach or
violation of, or a default under the Third Amended and Restated Partnership
Agreement, (iii) contravene or conflict with or constitute a violation of any
provision of any Law or Order binding upon or applicable to the Partnership or
any of its subsidiaries, or (iv) result in the creation of any Encumbrance on
any of the Partnership’s (or any of its subsidiaries’) assets.  Subject to the
declaration of effectiveness of the Registration Statement, required filings
under federal and state securities Laws, and the Financial Industry Regulatory
Authority, and the Required Unitholder Approvals and except as would not have a
Material Adverse Effect, the execution, delivery and performance of this
Amendment, the performance of the Global Transaction Agreement as amended by
this Amendment, and the consummation of the Unitholder Vote Transactions and the
Phase II Transactions, as amended by this Amendment, do not and will not (i)
constitute a breach or violation of, or result in a default (or an event that,
with notice or lapse of time or both, would become a default) under, or result
in the termination or in a right of termination or cancellation of, or
accelerate the performance required by, any note, bond, mortgage, indenture,
deed of trust, license, franchise, lease, contract, agreement, joint venture or
other instrument or obligation to which the Partnership or any of its
subsidiaries is a party or by which it or any of its subsidiaries or properties
is subject or bound, (ii) constitute a breach or violation of, or a default
under the Third Amended and Restated Partnership Agreement, (iii) contravene or
conflict with or constitute a violation of any provision of any Law or Order
binding upon or applicable to the Partnership or any of its subsidiaries, or
(iv) result in the creation of any Encumbrance on any of the Partnership’s (or
any of its subsidiaries’) assets.
 
2.4 Regulatory Approvals. Except as would not have a Material Adverse Effect,
there are no approvals of any Governmental Authority required to be obtained by
the Partnership to consummate the matters contemplated by this Amendment (other
than filings with and approvals by the SEC and in connection with state
securities laws).
 
2.5 Conflicts Committee/Board Recommendations.  At meetings duly called and
held, (i) the Conflicts Committee (A) determined that this Amendment and the
transactions contemplated hereby are advisable, fair and reasonable to, and in
the best interests of, the Partnership and the Non-Affiliated Unitholders and
(B) recommended that the Board approve this Amendment and the transactions
contemplated hereby, (ii) the Board and the Conflicts Committee (A) approved
this Amendment and the transactions contemplated hereby (and such approval of
the Conflicts Committee constituted Special Approval) and (B) recommended to the
Non-Affiliated Unitholders that they approve the Unitholder Proposals.
 

 
7
 
 

2.6 Fairness Opinion.  Robert W. Baird & Co. Incorporated has delivered to the
Conflicts Committee its written opinion dated as of May 12, 2011, that as of
such date, based upon and subject to the various assumptions, qualifications and
limitations set forth therein, the Transactions (defined as the Unitholder Vote
Transactions, including the Unitholder Proposals, and the Phase II Transactions
effected pursuant to the Global Transaction Agreement as amended by this
Amendment) are fair, in aggregate, from a financial point of view, to the public
unaffiliated common unitholders of the Partnership, a copy of which written
opinion has been provided to the Conflicts Committee.
 
Section 3. Representations and Warranties of the Purchasers.  Each Purchaser,
severally and not jointly, hereby represents and warrants to the Partnership as
follows:
 
3.1 Organization, Standing and Authority.  Such Purchaser (i) is a corporation
or limited liability company incorporated or formed, as the case may be, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation and has all requisite entity power and authority to
own, operate and lease its properties and to carry on its business as now
conducted, (ii) is duly qualified to do business, and is in good standing, in
each of the jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified and (iii) has in effect
all federal, state, local and foreign governmental authorizations and permits
necessary for it to own or lease its properties and assets and to carry on its
business as it is now conducted; except, in the instance of clauses (ii) and
(iii) above, where the failure to be so qualified or in good standing, or to
have in effect all such governmental authorizations and permits would not,
individually or in the aggregate, have a material adverse effect on such
Purchaser.
 
3.2 Authority.  This Amendment and the matters contemplated hereby and the
consummation of the transactions contemplated hereby have been authorized by all
necessary corporate or limited liability company action by such Purchaser, and
this Amendment has been duly executed and delivered and is, and the Global
Transaction Agreement as amended by this Amendment is, a legal, valid and
binding agreement of such Purchaser, enforceable in accordance with its terms
(except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar Laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).
 
3.3 No Defaults.  Except as would not have a material adverse effect on such
Purchaser, the execution, delivery and performance of this Amendment, and the
performance of the Global Transaction Agreement as amended by this Amendment,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not (i) constitute a breach or violation of, or result in a default (or
an event that, with notice or lapse of time or both, would become a default)
under, or result in the termination or in a right of termination or cancellation
of, or accelerate the performance required by, any note, bond, mortgage,
indenture, deed of trust, license, franchise, lease, contract, agreement, joint
venture or other instrument or obligation to which such Purchaser is a party or
by which it is subject or bound, (ii) constitute a breach or violation of, or a
default under the organizational agreements of such Purchaser, or (iii)
contravene or conflict with or constitute a violation of any provision of any
Law or Order binding upon or applicable to such Purchaser.
 

 
8
 
 

3.4 Regulatory Approvals.  Except as would not have a material adverse effect on
such Purchaser, there are no approvals of any Governmental Authority required to
be obtained by such Purchaser to consummate the transactions contemplated by
this Amendment.
 
Section 4. No Other Amendments. Except as expressly modified in this Amendment,
the Global Transaction Agreement remains in full force and effect.
 
Section 5. Construction of Amendment. 
 
5.1 Headings.  The section headings contained in this Amendment are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Amendment. 
 
5.2 Governing Law and Jurisdiction.  This Amendment and the performance of the
transactions contemplated hereby and obligations of the Parties hereunder will
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice of Law principles. Each of the
Parties agrees that this Amendment (i) involves at least $100,000.00 and (ii)
has been entered into by the Parties in express reliance on 6  Del. C.  § 2708.
Each of the Parties hereby irrevocably and unconditionally agrees (A) to be
subject to the jurisdiction of the courts of the State of Delaware and of the
federal courts sitting in the State of Delaware, and (B)(1) to the extent such
Party is not otherwise subject to service of process in the State of Delaware,
to appoint and maintain an agent in the State of Delaware as such Party’s agent
for acceptance of legal process and notify the other Parties of the name and
address of such agent, and (2) that service of process may, to the fullest
extent permitted by law, also be made on such Party by prepaid certified mail
with a proof of mailing receipt validated by the United States Postal Service
constituting evidence of valid service, and that service made pursuant to (B)(1)
or (2) above shall, to the fullest extent permitted by law, have the same legal
force and effect as if served upon such Party personally within the State of
Delaware.   
 
5.3 Counterparts.  This Amendment may be executed in multiple counterparts and
by different parties hereto in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.
 
5.4 Entire Agreement; No Third-Party Beneficiaries.  This Amendment, together
with the Global Transaction Agreement, constitutes the entire agreement and
understanding of the Parties in respect of its subject matters and supersedes
all prior understandings, agreements, or representations by or among the
Parties, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. There are no third party
beneficiaries having rights under or with respect to this Amendment.
 
5.5 Construction.  The Parties have participated jointly in the negotiation and
drafting of this Amendment. If an ambiguity or question of intent or
interpretation arises, this Amendment will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party because of the authorship of any provision of this
Amendment.
 

 
9
 
 

5.6 Severability.  The provisions of this Amendment will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof, if both the economic and legal
substance of the transactions contemplated by this Amendment are not affected in
any manner adverse to any Party.
 
[Remainder of page intentionally left blank]

 
10
 
 

The parties have caused this Amendment to be signed by their respective duly
authorized representatives effective as of the date first written in the
preamble to this Amendment.
 
BLUEKNIGHT ENERGY PARTNERS G.P., L.L.C.
       
By:
/s/ Alex G. Stallings      
 
Alex G. Stallings
 
Chief Financial Officer and Secretary
       
BLUEKNIGHT ENERGY PARTNERS, L.P.
   
By:
Blueknight Energy Partners G.P., L.L.C.,
 
its general partner
       
By:
/s/ Alex G. Stallings      
 
Alex G. Stallings
 
Chief Financial Officer and Secretary
       
BLUEKNIGHT ENERGY HOLDING, INC.
       
By:
/s/ James C. Dyer,
IV                                                                     
 
James C. Dyer, IV
 
President and Chief Executive Officer
       
CB-BLUEKNIGHT, LLC
       
By:
/s/ Jon M.
Biotti                                                                    
 
Jon M. Biotti
 
Manager







[Signature Page to First Amendment to Global Transaction Agreement]
 


 
 
 
 

EXHIBIT D


FORM OF CONTRIBUTION AGREEMENT
 
This Contribution Agreement (this “Agreement”) is entered into as of __________,
2011, and is made by and among Blueknight Energy Partners, L.P., a Delaware
limited partnership (the “Partnership”), Blueknight Energy Partners G.P.,
L.L.C., a Delaware limited liability company (the “General Partner”), Blueknight
GP Holding, LLC, a Delaware limited liability company (“Holding”), Blueknight
Energy Holding, Inc., a Delaware corporation (“Vitol”), and CB-Blueknight, LLC,
a Delaware limited liability company (“Charlesbank”, and together with Vitol,
the “Contributors”).  The Partnership, the General Partner, Holding, Charlesbank
and Vitol are each sometimes referred to individually as “Party” and
collectively as the “Parties”.
 
R E C I T A L S:
 
WHEREAS, in accordance with that certain First Amendment to Global Transaction
Agreement entered into by the Contributors, the General Partner and the
Partnership, on May 12, 2011 (the “Amendment”), which amended that certain
Global Transaction Agreement dated October 25, 2010 (as amended by the
Amendment, the “Global Transaction Agreement”), the Contributors desire to
contribute subordinated units representing limited partner interests in the
Partnership (the “Subordinated Units”) to the Partnership as described herein.
 
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows: 
 
Section 1. Contribution. Effective as of the date hereof, (i) each Contributor
hereby irrevocably contributes, assigns and transfers 6,285,252 Subordinated
Units to Holding, and Holding hereby irrevocably takes and accepts such
contribution, assignment and transfer, on the terms herein provided, (ii)
Holding hereby irrevocably contributes, assigns and transfers 12,570,504
Subordinated Units to the General Partner, and the General Partner hereby
irrevocably takes and accepts such contribution, assignment and transfer, on the
terms herein provided and (iii) the General Partner hereby irrevocably
contributes, assigns and transfers 12,570,504 Subordinated Units to the
Partnership, and the Partnership hereby irrevocably takes and accepts such
contribution, assignment and transfer, on the terms herein provided.
 
Section 2. Representations and Warranties. Each Contributor hereby represents
and warrants to the Partnership that such Contributor owns such Subordinated
Units free and clear of all liens.
 
Section 3. Construction. 
 
3.1 Headings.  The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement. 
 
3.2 Governing Law and Jurisdiction.  This Agreement and the performance of the
transactions contemplated hereby and obligations of the Parties hereunder will
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice of Law principles.   
 

 
 
 
 

3.3 Counterparts.  This Agreement may be executed in multiple counterparts and
by different parties hereto in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.
 
3.4 Entire Agreement; No Third-Party Beneficiaries.  The rights and obligations
created by this Agreement are separate and independent from any rights and
obligations created by any other agreements between, including or relating to
the Parties hereto (or any of their Affiliates), including the Global
Transaction Agreement. Accordingly, none of the representations, warranties,
covenants or indemnities included in the Global Transaction Agreement or any
other agreements between, including or relating to any Party hereto (or any of
their Affiliates) shall be merged into this Agreement or otherwise restrict or
limit the effect of this Agreement, but each shall survive as provided in each
such agreement. There are no third party beneficiaries having rights under or
with respect to this Agreement.
 
3.5 Amendments.  No amendment, modification, replacement, termination or
cancellation of any provision of this Agreement will be valid, unless the same
will be in writing and signed by all of the Parties.
 
3.6 Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party because of the authorship of any provision of this
Agreement.
 
3.7 Severability.  The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof, if both the economic and legal
substance of the transactions contemplated by this Agreement are not affected in
any manner adverse to any Party.
 
[Remainder of page intentionally left blank]

 
 
 
 

The parties have caused this Agreement to be signed by their respective duly
authorized representatives as of the date first set forth above.
 


BLUEKNIGHT ENERGY PARTNERS L.P.
    By: Blueknight Energy Partners G.P., L.L.C.,   its general partner        
By:
                                                        
 
Alex G. Stallings
 
Chief Financial Officer and Secretary
        BLUEKNIGHT ENERGY PARTNERS G.P., L.L.C.        
By:
_______________________
 
Alex G. Stallings
 
Chief Financial Officer and Secretary
        BLUEKNIGHT GP HOLDING, LLC     By: _______________________   Name:  
Title:    
BLUEKNIGHT ENERGY HOLDING, INC.
       
By:
_______________________
 
James C. Dyer, IV
 
President and Chief Executive Officer
       
CB-BLUEKNIGHT, LLC
       
By:
_______________________
 
Jon M. Biotti
 
Manager




